Citation Nr: 0109691	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, claimed as an undiagnosed illness manifested by 
subjective fatigue.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by short term memory loss.

3.  Entitlement to service connection for musculoskeletal 
headaches, claimed as an undiagnosed illness manifested by 
headaches.  

4.  Entitlement to service connection for degenerative joint 
disease, lumbar spine, claimed as an undiagnosed illness 
manifested by low back pain.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Albuquerque, New 
Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

For example, in his VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in February 2000, the veteran indicated that 
he continued to have follow-up treatment at the VA in El 
Paso, Texas; and those indicated medical records have not yet 
been associated with the record.  The veteran's military 
records have not been associated with the claims folder.  A 
handwritten notation on the veteran's application for 
benefits indicates that the veteran's active service has been 
verified.  However, other than information provided in a 
Persian Gulf Registry examination, there are no records 
showing the veteran's military assignments, including his 
assignment to the Gulf War.  The record in this case reveals 
that the veteran underwent a VA Persian Gulf Registry 
Examination in June 1997, and a series of VA examinations in 
1999, described as follows. 

On May 6, 1999, the veteran underwent VA neurology 
examination.  The veteran reported that his headaches began 
five years ago.  He was discharged from the service in 1992 
and reported that he had no headaches in the service.  The 
examination diagnosis was musculoskeletal headaches, 
episodic.  

On June 4, 1999, the veteran underwent VA psychiatric 
examination.  The veteran complained of memory loss and 
stated as an example that he was in a car pool but would 
forget to pick up anyone.  That happened three times.  
Objective findings revealed that there was no evidence of 
impairment of thought process or communication.  A Mini-
Mental state exam revealed a score of 30/30, which, according 
to the examiner was normal.  Rey Auditory-verbal Learning 
Task (AVLT) indicated a smooth, normal learning curve with an 
intact memory in the 50 percentile range, which was average 
for his age group.  The examiner further opined:

The veteran believes he suffers from memory loss.  His 
subjective experience of memory loss may be the result 
of inattention.  However, his attentional capacities are 
normal.  Formal testing indicates that his memory is 
normal and average for his age.

The Diagnoses were:  Axis I None; Axis II None; Axis IV 
Psychosocial Stressors, None; and AXIS V, Global Assessment 
of Functioning, currently 78.

On June 8, 1999, the veteran underwent VA general 
examination.  It was noted that the veteran presented for 
examination for environmental hazard undiagnosed illness.  He 
was in the Persian Gulf during Desert Storm and claimed 
chronic fatigue, memory loss and headaches.  He said that he 
was tired all of the time and wanted to sleep all of the 
time.  That had been going on for seven years.  It began 
about a year after returning from the Persian Gulf.  
Examination of the veteran was done and it was noted that a 
"Sleep study" was also done, and the results were 
obstructive sleep apnea syndrome.  Other diagnostic tests 
revealed that there was degenerative joint disease of the 
lumbosacral spine.  

Noteworthy, is that the VA examiner on June 4, 1999 did not 
render a diagnosis for the veteran in the Axis I category.  
And while that examiner gave an opinion, she and the other 
examiners did not render an opinion specific to undiagnosed 
illnesses.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fatigue, 
obstructive sleep apnea, short term 
memory loss, headaches, including 
musculoskeletal headaches, and 
degenerative joint disease of the 
lumbosacral spine since June 1999, the 
last examination date of record.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

3.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service; and should 
provide the Board with official 
information regarding the veteran's 
military assignments and locations during 
service. 

4.  Thereafter veteran should be afforded 
VA general, psychiatric and neurological 
examinations to determine whether his 
current complaints fatigue, headaches and 
muscle pain can be attributable to 
undiagnosed illnesses from the Persian 
Gulf.  The claims folder must be made 
available to each examiner for review 
during the course of their examinations 
of the veteran, and they should indicate 
in the medical reports that he claims 
folder has been reviewed by them.  In 
particular, any objective signs or 
symptoms of the claimed disabilities 
should be specifically identified by the  
examiner.  With respect to the claimed 
disabilities for which a diagnosis is  
rendered, the examiner rendering the 
diagnosis should provide an opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is 
etiologically related to service.  The 
examiner should also specifically 
identify those objective signs and 
symptoms, if any, which can not be 
attributed to any known clinical 
diagnosis.  The rationale for all 
opinions expressed should also be  
provided.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


